DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Lawnmower Battery Pack with Coil for Inductive Charging and Discharging of the Battery Pack.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Yamamoto et al. US 20110084658.
Regarding claim 1, Yamamoto discloses a battery pack to be installed in a work machine to supply power to the work machine by wireless power supply, the battery pack comprising: 
a battery [pars. 0003, 0005, 0012, 0014, 0043 secondary battery, battery pack 1. Fig. 1, battery pack 1]; 
a power transferring/receiving coil [par. 0003, 0012 antenna; pars. 0013, 0014 first coil/antenna; par. 0057 coil; par. 0037 Fig. 1, first antenna (battery pack-side power-receiving antenna) 6, second antenna (battery pack-side power-transmitting antenna) 7]; and 
a control circuit [par. 0005 charge/discharge control circuit; par. 0041 control section 18, Figs. 2 and 3, control section 3] that switches between a power transfer mode in which current of the battery is transferred to a power receiving coil [par. 0011, par. 0037 third antenna (vehicle-side power-receiving antenna) 13. Pars. 0044, 0052] provided to the work machine [i.e. battery supplies the load, par. 0036. Pars. 0003, 0005, 0012, 0016 electric machine. Fig. 1, electric vehicle 9. Figs. 2 and 3, antenna 7 of battery 1 supplies power to drive 18 via antenna 13], and 
a power receiving mode in which power transferred from a power transfer coil provided to an external charger charges the battery [i.e. battery is charged from external charger, par. 0036, 0038, 0041, 0052. Fig. 4, antenna 14 transfers power from external power supply 11 to battery 1 via coil 6. See also: abstract, pars. 0044, 0045, 0047, 0050, 0055. Figs. 12 and 13, pars. 0093-0096, 0102].
Regarding claim 6, Yamamoto discloses the battery pack according to claim 1, wherein the power transferring/receiving coil has a shape that fits with the power receiving coil or the power transfer coil [pars. 0057-0059].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US 20110084658 in view of Tanabe DE 102011086660 (Original document available from IDS. See FOR translated document attached).
Regarding claim 2, Yamamoto discloses the battery pack according to claim 1 but is silent on: further comprising: a memory unit that stores electrical characteristics of the power receiving coil of the work machine and the power transfer coil of the external charger, wherein the control circuit performs a test power transfer from the power transferring/receiving coil to the power receiving coil or the power transfer coil to obtain electrical characteristics of a power receiving side, compares the electrical characteristics to the electrical characteristics stored in the memory unit to determine whether the electrical characteristics are of a power transfer to the power receiving coil or of a power transfer to the power transfer coil, and performs control to switch to the power transfer mode with respect to the power receiving coil or to the power receiving mode with respect to the power transfer coil.
Tanabe discloses: a memory unit [Figs. 2 and 3, ROM 106/206/306 and RAM 107/207/307] that stores electrical characteristics of the power receiving coil of the work machine and the power transfer coil of the external charger, wherein the control circuit [Figs. 2 and 3, CPU 105/205/305] performs a test power transfer from the power transferring/receiving coil to the power receiving coil or the power transfer coil to obtain electrical characteristics of a power receiving side, compares the electrical characteristics to the electrical characteristics stored in the memory unit to determine whether the electrical characteristics are of a power transfer to the power receiving coil or of a power transfer to the power transfer coil, and performs control to switch to the power transfer mode with respect to the power receiving coil or to the power receiving mode with respect to the power transfer coil [Figs. 4 to 7 steps S401-S708, associated desc. page 14 - page 30].
Yamamoto and Tanabe are analogous wireless power transfer systems with battery charging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tanabe’s detection through the coils, with Yamamoto’s wireless power transfer system for the benefit of having a concrete implementation capable of accurately identifying whether a load or a source was detected and charging or discharging accordingly.
Regarding claim 3, Yamamoto discloses the battery pack according to claim 1, but is silent on: wherein the control circuit, when an instruction has been received from an input means, performs control in a test mode to determine whether or not power has been supplied from the external charger to the power transferring/receiving coil, and wherein in case power has been supplied from the external charger to the power transferring/receiving coil within a predetermined time period, the control circuit switches to the power receiving mode, and in case power has not been supplied from the external charger within the predetermined time period, the control circuit performs a test power transfer, and switches to a transmission mode if the power receiving coil is determined to be present .
Tanabe discloses: wherein the control circuit [Figs. 2 and 3, CPU 105/205/305], when an instruction has been received from an input means, performs control in a test mode to determine whether or not power has been supplied from the external charger to the power transferring/receiving coil, and wherein in case power has been supplied from the external charger to the power transferring/receiving coil within a predetermined time period, the control circuit switches to the power receiving mode, and in case power has not been supplied from the external charger within the predetermined time period, the control circuit performs a test power transfer, and switches to a transmission mode if the power receiving coil is determined to be present [Figs. 4 to 7 steps S401-S708, associated desc. page 14 - page 30].
Yamamoto and Tanabe are analogous wireless power transfer systems with battery charging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tanabe’s detection through the coils, with Yamamoto’s wireless power transfer system for the benefit of having a concrete implementation capable of accurately identifying whether a load or a source was detected and charging or discharging accordingly.
Regarding claim 4, Yamamoto discloses the battery pack according to claim 1, but is silent on: further comprising a communication unit that is communicably connectable respectively to a communication unit provided to the work machine and a communication unit provided to the external charger, wherein the control circuit switches to the power receiving mode in case the communication unit is connected to the communication unit of the external charger, and switches to the power transfer mode in case the communication unit is connected to the communication unit of the work machine.
Tanabe discloses a communication unit [e.g. page 5] that is communicably connectable respectively to a communication unit provided to the work machine and a communication unit provided to the external charger, wherein the control circuit [Figs. 2 and 3, CPU 105/205/305] switches to the power receiving mode in case the communication unit is connected to the communication unit of the external charger, and switches to the power transfer mode in case the communication unit is connected to the communication unit of the work machine [Figs. 4 to 7 steps S401-S708, associated desc. page 14 - page 30].
Yamamoto and Tanabe are analogous wireless power transfer systems with battery charging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tanabe’s detection through the coils, with Yamamoto’s wireless power transfer system for the benefit of having a concrete implementation capable of accurately identifying whether a load or a source was detected and charging or discharging accordingly.
Regarding claim 5, the combination of Yamamoto and Tanabe disclose the battery pack according to claim 3, but is silent on: wherein the work machine has a construction of connecting mechanically to the external charger and wherein the input means performs an input operation when the work machine is connected to the external charger.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Mechanical connections which function as control inputs are well-known in the art as an engineering trade-off to electronic control inputs. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such a mechanical input with the combination of Yamamoto and Tanabe to add mechanical simplicity (and therefore reliability) to the system prior to initiating charge or discharge operations.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US 20110084658.
Regarding claim 7, Yamamoto discloses the battery pack according to claim 1, but is silent on: wherein the battery pack is secured to the work machine at a predetermined position by a screw.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Securing a battery pack to a work machine using a screw is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such a holding screw with the combination of Yamamoto and Tanabe for the benefit of having an inexpensive method of securing the battery pack inside of Yamamoto’s work machine, and this preventing damage during movement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859